DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Imhoff on February 24, 2021.

The application has been amended as follows: claim 14 should be amended to delete the second period at the end of the claims
1. (Currently Amended) A protective dental needle, comprising:
a cylindrical body with at least two channels
a needle assembly comprising a hypodermic needle extending through a hub, the needle assembly retained within the sheath and movable within the sheath between a retracted position and an extended position, wherein a portion of the hypodermic needle extends through the needle opening when the needle assembly is in the extended position;
a needle cap positioned coaxially external to the sheath about the end with the needle opening, the needle cap having a plurality of longitudinal ribs extending from an interior surface of the needle cap to engage the sheath, wherein the needle cap engages the sheath with a friction fit between the longitudinal ribs of the needle cap and the cylindrical body of the sheath, and the needle cap is rotatable relative to the sheath about a common axis of the sheath and the needle cap; and
a hub cap positioned coaxially external to the sheath about the open syringe end, wherein the hub cap and the needle cap engage to form a capsule about the sheath and the needle assembly;
wherein 

at least two channels
wherein the hub comprises a lock tab that extends through the cylindrical body and translatable within the at least two channels

11. (Original) The protective dental needle of claim 10, wherein the retention slot is located at a syringe end of the at least two channels
12. (Original) The protective dental needle of claim 11, further comprising a lock slot arranged perpendicular to the at least two channelsat least two channels
 
13. (Currently Amended) The protective dental needle of claim 12, wherein the retention slot comprises at least one lock projection that extends into the retention slot and resiliently engages at least one lock element of the lock tab to resiliently retain the lock tab within the retention slot; and 
wherein the lock slot comprises at least one lock projection that extends into the lock slot and causes deformation of the at least one lock element of the lock tab as the lock tab moves from the at least two channelsat least two channels.



Allowable Subject Matter
Claims 1, 2, 6-15, 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a protective dental needle, comprising a sheath comprising cylindrical body with at least two channels oriented along a length dimension of the cylindrical body, a needle cap positioned coaxially external to the sheath, the needle cap having a plurality of longitudinal ribs extending from an interior surface of the needle cap to engage the sheath, wherein the needle cap engages the sheath with a friction fit between the longitudinal ribs of the needle cap and the cylindrical body of the sheath and the needle cap is rotatable relative to the sheath about a common axis of the sheath and the needle cap, wherein rotation of the needle cap relative to the sheath successively moves each longitudinal rib of the plurality of longitudinal ribs into and then out of the at least two channels of the cylindrical body.  Regarding claim 14 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method of limiting dental needle pricks, the method comprising: providing a protective dental needle comprising: a sheath comprising a cylindrical body with a channel oriented along a length dimension of the cylindrical body, a needle cap positioned coaxially external to the sheath, the needle cap having a plurality of longitudinal ribs extending from an interior surface of the needle cap to engage the sheath; rotating the needle cap relative to the syringe wherein engagement of the plurality of longitudinal ribs of the needle cap with the sheath imparts rotation from the needle cap to the needle assembly through the sheath to secure the syringe to the needle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.